DETAILED ACTION
Claims 1-15 are currently pending.  Claims 16-20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Invention Group I, claims 1-15, in the reply filed on April 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is further noted that Applicant’s amendment submitted April 18, 2022 has cancelled claims 16-20.

Information Disclosure Statement
No Information disclosure statement has been filed at this time.


Specification
The attempt to incorporate subject matter into this application by reference to U.S. Patent Applications filed on December 13, 2019 (specification page 1) is ineffective because the Application serial numbers are not indicated.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the to-be-formed gel layer" in lines 6 to 7, and additionally at lines 9, 10 and 14.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of the phrase “a to-be-formed gel layer”.
Claim 1 recites the limitation “the to-be-exposed convex gel surface” in lines 16 and 17.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of the phrase “a to-be-exposed convex gel surface”.
Claim 1 recites the limitation “the uniform gap” in line 29.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of the phrase “a uniform gap”.
Claim 1 further recites the limitation “…and pressing the second and first substrates together to uniformly re-distribute the gel solution on the C-D or S-D convex SS of the first substrate, wherein, when the center of the C-D or S-D concave SS of the second substrate is on the center of the C-D or S-D convex SS of the first substrate (i.e., when the C-D or S-D concave SS of the second substrate and the C-D or S-D convex SS of the first substrate are concentric)…” It is first noted that the claim is indefinite since it is unclear whether the limitation(s) within the parentheses are part of the claimed invention, or are merely an example of uniformly re-distributing the gel solution. The claim is unclear because the metes and bounds of the claim cannot be determined.  See MPEP § 2173.05(d).  
It is further noted this limitation is awkwardly written and thus it is unclear if the “wherein, when” phrase means there is a further action taking place after the center of the C-D or S-D concave SS of the second substrate is on the center of the C-D or S-D convex SS of the first substrate.
In the interest of compact prosecution, the recited phrase is interpreted as:
“…and pressing the second and first substrates together until the C-D or S-D concave SS of the second substrate and the C-D or S-D convex SS of the first substrate are concentric thus uniformly re-distributing the gel solution on the C-D or S-D convex SS of the first substrate…”
However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
Additionally, claim 1 recites the phrase “…to ensure the strong adherence of the to-be-formed gel layer to this convex SS, wherein the sufficient rigidity of a substrate means that (same below), this substrate is rigid enough …” the claim is indefinite since it is unclear whether the limitation(s) within the parentheses, i.e. (same below), are part of the claimed invention, or are merely an example of a limitation recited later in claim 1. The claim is unclear because the metes and bounds of the claim cannot be determined.  See MPEP § 2173.05(d).  
Further regarding claim 1 and the phrase “…and, after the second substrate is carefully withdrawn from the first substrate…”, it is unclear as to when the second substrate is carefully withdrawn from the first substrate since claim 1 does not positively recite a step of withdrawing the second substrate from the first substrate.
Since each of claims 2-7 depend directly or indirectly from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Claim 8 recites the limitation "the to-be-formed gel layer" in line 6 and the limitation “the to-be-coated gel layer” in line14.  There is insufficient antecedent basis for these limitations in the claim since there is no previous recitation in claim 8 of the phrases “a to-be-formed gel layer” and “a to-be-coated gel layer”.
Claim 8 recites the limitation “the to-be-exposed convex gel surface” in lines 17 and 18.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation in claim 8 of the phrase “a to-be-exposed convex gel surface”.
Claim 8 recites the limitation “the uniform gap” in line 32.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation in claim 8 of the phrase “a uniform gap”.
Claim 8 further recites the limitation “…and pressing the second and first substrates together to uniformly re-distribute the gel solution on the C-D or S-D convex SSs of the first substrate, wherein, when the center of a C-D or S-D concave SS of the second substrate is on the center of the corresponding C-D or S-D convex SS of the first substrate (i.e., when a C-D or S-D concave SS of the second substrate and the corresponding C-D or S-D convex SS of the first substrate are concentric)…” It is first noted that the claim is indefinite since it is unclear whether the limitation(s) within the parentheses are part of the claimed invention, or are merely an example of uniformly re-distributing the gel solution. The claim is unclear because the metes and bounds of the claim cannot be determined.  See MPEP § 2173.05(d).  
It is further noted this limitation is awkwardly written and thus it is unclear if the “wherein, when” phrase means there is a further action taking place after the center of the corresponding C-D or S-D concave SS of the second substrate is on the center of the corresponding C-D or S-D convex SS of the first substrate.
In the interest of compact prosecution, the recited phrase is interpreted as:
“…and pressing the second and first substrates together until the center of a C-D or S-D concave SS of the second substrate is on the center of the corresponding C-D or S-D convex SS of the first substrate and is concentric, thus uniformly re-distributing the gel solution on the C-D or S-D convex SS of the first substrate…”
However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
Further regarding claim 8 and the phrase “…and, after the second substrate is carefully withdrawn from the first substrate…”, it is unclear as to when the second substrate is carefully withdrawn from the first substrate since claim 8 does not positively recite a step of withdrawing the second substrate from the first substrate.
Since each of claims 9-15 depend directly or indirectly from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 claims the following method:
A method of fabricating curvature-defined (C-D) or shape-defined (S-D) convex spherical gel surfaces for use in cell and tissue culturing and in other surface and interface applications, comprising: 
coating a first substrate with an appropriate chemical adhesive, wherein the first substrate is of a sufficient rigidity having a C-D or S-D convex spherical surface (SS) of a desired radius r, to ensure the strong adherence of the to-be-formed gel layer to this convex SS, wherein the sufficient rigidity of a substrate means that (same below), this substrate is rigid enough or the elastic moduli of the material of this substrate is large enough compared with the to-be-formed gel layer or its elastic moduli so that the deformations of this substrate are negligibly small compared with those of the to-be-formed gel layer due to a same force; 
coating a second substrate with an appropriate chemical repellent, wherein the second substrate is of a sufficient rigidity having a C-D or S-D concave SS of the radius r plus the thickness of the to-be-coated gel layer on the C-D or S-D convex SS of the first substrate, to ensure this second substrate can be easily withdrawn or detached from the to-be-exposed convex gel surface, coated on the convex SS of the first substrate, without damaging this to-be-exposed convex gel surface;
 applying a gel solution on the C-D or S-D convex SS of the first substrate, wherein the amount of the gel solution being applied depends on the thickness of the gel layer to be coated on the C-D or S-D convex SS of the first substrat
orienting and aligning the first and second substrates so that the centerline of the C-D or S-D concave SS of the second substrate is aligned with the centerline of the C-D or S-D convex SS of the first substrate; 
bringing the second substrate into contact with the first substrate to and pressing the second and first substrates together to uniformly re-distribute the gel solution on the C-D or S-D convex SS of the first substrate, wherein, when the center of the C-D or S-D concave SS of the second substrate is on the center of the C-D or S-D convex SS of the first substrate (i.e., when the C-D or S-D concave SS of the second substrate and the C-D or S-D convex SS of the first substrate are concentric), the uniform gap between the C-D or S-D concave SS of the second substrate and the C-D or S-D convex SS of the first substrate will ensure that, after the polymerization of the gel solution the thickness of the formed gel layer on top of the C-D or S-D convex SS of the first substrate is uniform; 
and, after the second substrate is carefully withdrawn from the first substrate, the C-D or S-D convex SS of the first substrate being coated with the gel layer of a uniform thickness, wherein the first substrate becomes a substrate with a C-D or S-D convex spherical gel surface.

	Claim 8 claims the following method:
A method of fabricating C-D or S-D convex spherical gel surfaces for use in cell and tissue culturing and in other surface and interface applications, comprising:
 coating a first substrate with an appropriate chemical adhesive, wherein the first substrate is of a sufficient rigidity having an array or arrays of C-D or S-D convex SSs each of which has same radius or different radii, to ensure the strong adherence of the to-be-formed gel layer to these convex SSs; 
coating a second substrate with an appropriate chemical repellent, wherein the second substrate is of a sufficient rigidity having an array or arrays of C-D or S-D concave SSs, wherein the pattern of the array or arrays of the C-D or S-D concave SSs is identical to that of the array or arrays of C-D or S-D convex SSs of the first substrate (i.e., the relative orientations and positions of the centerlines of the C-D or S-D concave SSs of this second substrate are identical to those of the centerlines of the C-D or S-D convex SSs of the first substrate), each of these C-D or S-D concave SSs has the radius equal to the radius of the corresponding C-D or S-D convex SS of the first substrate plus the corresponding thickness of the to-be-coated gel layer on this C-D or S-D convex SS of the first substrate, to ensure this second substrate can be easily withdrawn or detached from the to- be-exposed convex gel surfaces, coated on the convex SSs of the first substrate, without damaging these to-be-exposed convex gel surfaces; 
applying a gel solution on the C-D or S-D convex SSs of the first substrate, wherein the amount of the gel solution being applied depends on the thickness of the gel layer to be coated on each of the C-D or S-D convex SSs of the first substrat
orienting and aligning the first and second substrates so that the centerline of each of the C-D or S-D concave SSs of the second substrate is aligned with the centerline of the corresponding C-D or S-D convex SS of the first substrate; 
bringing the second substrate into contact with  the first substrate to and pressing the second and first substrates together to uniformly re-Reply to Office Action for US Patent Application No.: 16/713,756distribute the gel solution on the C-D or S-D convex SSs of the first substrate, wherein, when the center of a C-D or S-D concave SS of the second substrate is on the center of the corresponding C-D or S-D convex SS of the first substrate (i.e., when a C-D or S-D concave SS of the second substrate and the corresponding C-D or S-D convex SS of the first substrate are concentric), the uniform gap between this C-D or S-D concave SS of the second substrate and the corresponding C-D or S-D convex SS of the first substrate will ensure that, after the polymerization of the gel solution the thickness of the formed gel layer on top of this C-D or S-D convex SS of the first substrate is uniform; 
and, after the second substrate is carefully withdrawn from the first substrate, each of the C-D or S-D convex SSs of the first substrate being coated with a gel layer of uniform thickness, wherein the first substrate becomes a substrate with C-D or S-D convex spherical gel surfaces.

Lee et al., (Rev. Sci. Instrum. 83, 094302 (2012), 7 pages; see PTO-892) is directed to studying cell mechanobiological responses to substrate curvatures.  Lee teaches culturing fibroblasts on glass ball embedded polyacrylamide gels.  The culture substrate was fabricated based on Wang and Pelham’s work on PA gel preparation (Ref. 32).  Lee prepared a mixture of 40% polyacrylamide (PA) and a 2% bis-acrylamide solution. The acrylamide solutions ranging from 3% to 8% were mixed with bis-acrylamide solutions ranging from 0.02% to 0.1%.  TEMED was added to the acrylamide mixtures to polymerize the PA solutions.  Prior to polymerization, glass balls of various diameters were added to the mixture or dropped onto the PA solution.  The glass balls were evenly pressed into the unpolymerized gel solution using a coverslip. The polymerization process was complete in about 24 hours, thereafter the coverslip was peeled off.
Lee differs from the instant claims in that Lee does not further teach coating a first substrate with an appropriate chemical adhesive, or coating a second substrate with a chemical repellant. Lee does not apply a gel solution onto the glass ball embedded substrate and thereafter orient and align the substrate with a second substrate, bring the second substrate into contact with the first substrate and press the substrates together to uniformly distribute the gel solution on the glass balls (convex spherical surface), as recited in claims 1 and 8.

Cho et al., (BioTechiques, Vol. 48, No. 1 (January 2010), pages 47-52; see PTO-892) is directed to microfabricated polydimethylsiloxane (PDMS) stencils for patterning of hepatocytes in co-culture systems.  The PDMS stencils were fabricated using a micropatterened SU-8 photoresist (see Figure 1).  The photoresist was covered with PDMS prepolymer solution, a polyacetate film was placed on the PDMS prepolymer and clamped to put pressure on the PDMS prepolymer layer. The PDMS was cured and the stencil was peeled off of the master and cut into sizes appropriate to fit into a 35 mm tissue culture dish (Figure 1 and Microfabrication of the silicon master and PDMS stencil, page 48).
Cho differs from the instant claims in that Cho does not further teach coating a first substrate with an appropriate chemical adhesive, or coating a second substrate with a chemical repellant. Cho does not apply a gel solution onto the PDMS stencil and thereafter orient and align the substrate with a second substrate, bring a second substrate into contact with the first substrate and press the substrates together to uniformly distribute the gel solution on the glass balls (convex spherical surface), as recited in claims 1 and 8.

Chen et al., (Chinese Chemical Letters 28 (2017) 818-826; see PTO-892) is directed to concave and convex substrates and the effect of the curvature on cell mechanics and the cytoskeleton.  Chen teaches fabricating a convex colloidal crystal array surface and a concave honeycomb surface.  Chen’s Scheme 1. Illustrates the fabrication of surfaces comprising inverted curvature via solvent evaporation and self-assembly, wherein water droplets condense on the polystyrene surface and self-organize into a hexagonal array. After evaporation, a honeycomb film with spherical holes (concave substrate) is achieved. Colloidal crystallization is used for forming hexagonal sphere arrays (convex substrate) (2.1 Preparation of concave and convex surficial curvature, page 819).
Chen differs from the instant claims in that Chen does not further teach coating a first substrate with an appropriate chemical adhesive, or coating a second substrate with a chemical repellant. Chen does not apply a gel solution onto either of the convex or concave substrates and thereafter orient and align the convex and concave substrates and bring the substrates into contact and press the substrates together to uniformly distribute a gel solution on the convex spherical surface, as recited in claims 1 and 8.

Conclusion
No claim is allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633